PER CURIAM.
Appellant petitions for review of a non-final administrative order which imposed *955emergency restrictions on his nursing license. Section 120.60(6), Florida Statutes, permits an emergency restriction of a license so long as “[t]he agency takes only that action necessary to protect the public interest under the emergency procedure” and states in writing the “specific facts and reasons for finding an immediate danger to the public health.” We find that the order recited sufficient facts and reasons to support the emergency restriction and the restrictions were narrowly tailored as required to fairly address the public safety pending the formal administrative action. See Nath v. State Dep’t of Health, 100 So.3d 1273, 1276 (Fla. 1st DCA 2012); Burton v. State Dep’t of Health, 116 So.3d 1285, 1286-87 (Fla. 1st DCA 2013).
Therefore, the petition is DENIED.
ROBERTS, SWANSON, and BILBREY, JJ., concur.